DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7, 12, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9687357. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
s 1, 5, 7, 12, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 13, 17 of U.S. Patent No. 10390960. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Claims 1, 5-12, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9387090. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 7 and 15 are rejected under 35 U.S.C. 101 because they are drawn to non-statutory subject matter. In claims 7 and 15, applicant positively recites part of a human, i.e. "a lateral aspect of a vertebral body endplate”. Thus claims 7 and 15 include a human within their scope and are non-statutory. 
	A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970). 
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, line 1, “the screw opening” lacks a proper antecedent. 
In claim 13, line 1, “the groove, the flange” lack a proper antecedent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-5, 8-14, 16-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Woodburn et al. (U.S. Patent No. 8992617).
Woodburn et al. discloses an implant (10) for providing support in a space remained after removal of at least part of a vertebra, comprising: an expandable body configured to expand from a first end to a second end along a longitudinal axis (Figure 1), the expandable body having an outer core (20) and an inner core (40) threadedly coupled (threads 50 and 90) and moveable relative to each other along the longitudinal axis, an adjustment ring (60) rotatable about the longitudinal axis to adjust a relative location of the outer core to the inner core thereby adjusting a body length of the expandable body, a first attachment feature (41) at the first end, and a second attachment feature (25) at the second end; a first endplate (120) coupled to the expandable body at the first end via the first attachment feature and a first matching attachment feature (Column 10, Lines 52-67), the first matching attachment feature comprising a first receptacle (41) configured to receive at least part of the first attachment feature along a transverse axis perpendicular to the longitudinal axis (as seen in figure 2, the receptacle 41 has 8 sides that are perpendicular to the longitudinal 
Regarding claim 2, the first receptacle comprises a groove, a flange, or both on a side of the first end (the sides of the octagon can be considered a flange). 
Regarding claim 3, the groove, the flange, or both are extending along the transverse axis (Figure 2). 
Regarding claim 4, the first end comprises a first matching plate (120) asymmetric about an axis perpendicular to the side of the first end (Figure 1). 
Regarding claim 5, the expandable body further comprises a threaded screw hole (121) in the first matching plate and the first endplate further comprises a screw opening configured to align with the threaded screw hole to receive a set screw therethrough thereby locking the first endplate to the expandable body (Column 10, Lines 55-59). 
Regarding claim 8, the adjustment ring (60) is longitudinally fixed to the outer core (Column 11, Lines 28-30). 
Regarding claim 9, the adjustment ring further comprises inner threads (90) that couples to external threads of the inner core to cause longitudinal movement of the inner core relative to the outer core. 

Regarding claim 11, the first endplate and the second endplate are dimensioned to span from a lateral aspect of a vertebral body endplate to another lateral aspect of the vertebral body endplate (Figure 1). 
Regarding claim 12, Woodburn discloses an implant (10) for providing support in a space remained after removal of at least part of a vertebra, comprising: an expandable body configured to expand from a first end to a second end along a longitudinal axis (Figure 1), the expandable body having an outer core (20) and an inner core (40) coupled and moveable to each other along the longitudinal axis, an adjustment ring (60) rotatable about the longitudinal axis to adjust a relative position of the outer core to the inner core thereby adjusting a body length of the expandable body, a first attachment feature (41) at the first end, and a second attachment feature (25) at the second end; a first endplate (120) slidably coupled to the expandable body at the first end via the first attachment feature (the endplate can be considered to slide onto the feature 41) and a first matching attachment feature (Column 10,Lines 53-57), the first matching attachment feature comprising a first receptacle configured to receive at least part of the first attachment feature (can be construed from the previously sited section) along a transverse axis perpendicular to the longitudinal axis (the elements 41 and 25 run perpendicular to the longitudinal axis, and thus are received in the endplates 
Regarding claim 13, the groove, the flange (41, 25), or both are extending along the transverse axis (Figure 2). 
Regarding claim 14, the first end is asymmetric about an axis perpendicular to the side of the first end. When the endplate is attached the first end is asymmetric (Figure 1)
Regarding claim 16, the adjustment ring is longitudinally fixed to the outer core (Column 11, Lines 28-30). 
Regarding claim 17, the adjustment ring further comprises inner threads (90) that couples to external threads (46) of the inner core to cause longitudinal movement of the inner core relative to the outer core. 
Regarding claim 18, the adjustment ring further comprises external features (66) evenly distributed along a circumference thereof and protruding along the longitudinal axis, the external features when engaged by proximal adjustment features of an inserter of the implant cause rotation of the adjustment ring in concert with rotation at a distal end of the inserter. 

Regarding claim 20, Woodburn et al. discloses an implant for providing support in a space remained after removal of at least part of a vertebra, comprising: an expandable body configured to expand along a longitudinal axis from a first end to a second end (Figure 1), the expandable body having an outer core (20) and an inner core (40) coupled and moveable to each other along the longitudinal axis, an adjustment ring (60) rotatable about the longitudinal axis to adjust a relative location of the outer core to the inner core thereby adjusting a body length of the expandable body, a first attachment feature at the first end (41), and a second attachment feature at the second end (25), wherein the adjustment ring comprises external features (66) evenly distributed along a circumference thereof and protruding along the longitudinal axis, the external features when engaged by proximal adjustment features of an inserter of the implant cause rotation of the adjustment ring in concert with rotation at a distal end of the inserter; a first endplate (120) coupled to the expandable body at the first end via the first attachment feature and a first matching attachment feature (Column 10,Lines 53-57), the first matching attachment feature comprising a first receptacle configured to receive at least part of the first attachment feature along a transverse axis perpendicular to the longitudinal axis (as described above the feature 41 runs perpendicular to the longitudinal axis and thus the receptacle receives it also perpendicular to the longitudinal axis); and a second endplate  (122) coupled to the expandable body at the second end via the second attachment feature and a second matching attachment . 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodburn et al. (U.S. Patent No. 8992617) in view of Berry et al. (U.S. Publication No. 2005/0060034).
	Woodburn et al. discloses the claimed invention except for the first receptacle configured to slidably receive the first attachment feature along the transverse axis. Berry et al. teaches a series of implants for providing support in a space remained after removal of at least part of a vertebra (see figures). The implants have first and second endplates (22, 22’) that are slideably received on first and second ends of a main body portion (Figure 4A). This provides a revisable spinal prosthetic for use in a variety of corrective spinal procedures (paragraph 5). It would have been obvious to one skilled in the art at the time the invention was made to construct the device of Woodburn et al. with for the first receptacle configured to slidably receive the first attachment feature . 
Claim 7 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodburn et al. (U.S. Patent No. 8992617) in view of Barber (U.S. Patent No. 5236460).
Woodburn et al. discloses the claimed invention except for the screw opening is position along the transverse axis toward a lateral aspect of a vertebral body endplate. Barber teaches an implant for providing support in a space remained after removal of at least part of a vertebra (Figure 3) having first and second endplates (45) attached to a main body via a locking hole (52) positioned along the traverse axis toward a lateral aspect a vertebral body endplate (Figure 4). It would have been obvious to one having ordinary skill in the art at the time the invention was made construct the device of Woodburn et al. with the screw whole positioned toward a lateral aspect in view of Barber, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472.  The examiner can normally be reached on 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW YANG/Primary Examiner, Art Unit 3775